              IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                           1:18 CV 271

NIKESIA SHAREY PANNELL and             )
CHOYA HASSIBA JOHNSON,                 )
                                       )
                 Plaintiffs,           )
      v.                               )                     ORDER
                                       )
MATHEW TAYLOR SCRUGGS,                 )
SOUTHERN CONCRETE                      )
SPECIALISTS, INC., and JEFFREY         )
MICHAEL GOWDER,                        )
                                       )
                 Defendants.           )
______________________________________ )

      This matter is before the Court on Plaintiffs’ Motion for a Specially Set

Trial Date (the “Motion,” Doc. 62).

      As Plaintiffs recognize, this matter has been set for the term beginning

September 8, 2020. It appears that by the Motion Plaintiffs are requesting

that the case be set for trial on a specific day during the term.

      Additional information regarding the order in which the cases on the

calendar will be tried and the date on which trial will begin will be discussed

during the final pretrial conference with the District Court.

      Accordingly, the Motion for a Specifically Set Trial Date (Doc. 62) is

DENIED.                         Signed: June 23, 2020




     Case 1:18-cv-00271-MR-WCM Document 63 Filed 06/23/20 Page 1 of 1
